Exhibit-10.69

 

 

CONSENT, WAIVER AND AMENDMENT NO. 10

 

March 14, 2003

 

Syratech Corporation,

for itself and on behalf of the other Borrowers

party to the Loan Agreement referred to below

 

175 McClellan Highway

East Boston, Massachusetts 02128-9114

 

 

Attention:  Jim Callahan

 

Ladies and Gentlemen:

 

We refer to the Loan and Security Agreement dated as of April 16, 1997, as
amended to the date hereof (as so amended, the “Loan Agreement”) by and among
Syratech Corporation, a Delaware corporation, Towle Manufacturing Company, a
Delaware corporation, Leonard Florence Associates, Inc., a Massachusetts
corporation, Wallace International Silversmiths, Inc., a Delaware corporation,
Syratech Holding Corporation, an Arkansas corporation, Rauch Industries, Inc., a
North Carolina corporation, Rochard, Inc., a New York corporation, Holiday
Products, Inc., a North Carolina corporation, Farberware Inc., a Delaware
corporation, and Silvestri, Inc., a Delaware corporation (collectively, the
“Borrowers”), the financial institutions parties thereto from time to time as
the “Lenders,” and Bank of America, N.A., a national banking association, as
agent (the “Agent”) for the Lenders.  Unless otherwise defined herein, terms
defined in the Loan Agreement are used herein as therein defined.

 

The Borrowers have advised the Lenders and the Agent that Syratech Hong Kong, a
Subsidiary of Syratech, intends to enter into that certain Share Sale Agreement
dated on or about the date of this letter, in the form previously provided to
the Agent (the “Share Sale Agreement”), with HLW 179 Limited (“Purchaser”),
pursuant to which (i) Syratech Hong Kong shall sell to Purchaser all of the
issued share capital of C J Vander Limited, a company organized under the laws
of Great Britain (“Vander”), and (ii) Syratech agrees to guarantee to the
Purchaser the payment and performance of certain obligations of Syratech Hong
Kong contained in the Share Sale Agreement, all in accordance with the terms
contained in such Share Sale Agreement (Syratech’s obligations under the Share
Sale Agreement being hereinafter collectively referred to as the “Syratech
Vander Guaranteed Obligations”).

 

The Borrowers have requested that the Lenders consent to the foregoing
transactions (collectively, the “CJ Vander Transaction”) and waive compliance
and the effects of noncompliance by the Borrowers with the provisions of the
Loan Agreement to the extent the consummation of the CJ Vander Transaction would
result in a violation

 

1

--------------------------------------------------------------------------------


 

thereof, and the Lenders have agreed to grant such consent, upon and subject to
the conditions hereinafter set forth.

 

Effective as of the “Amendment No. 10 Effective Date” (as hereinafter defined)
of this Consent, Waiver and Amendment No. 10 (the “Amendment No. 10”), this
Amendment No. 10 evidences the Lenders’ waiver of compliance and the effects of
noncompliance by the Borrowers with the provisions of (a) Section 8.13 of the
Loan Agreement in respect of the release by the Agent and Lenders to Syratech
Hong Kong of Pledged Securities of Vander, (b) Section 11.3 of the Loan
Agreement to permit Syratech to incur the Syratech Vander Guaranteed
Obligations, and (c) Section 11.7 of the Loan Agreement to permit the sale of
Vander shares to the Purchaser.

 

Effective automatically as of the Amendment No. 10 Effective Date, the Loan
Agreement is hereby amended as follows:

 

1.                                      by amending Section 1.1 Definitions by
inserting therein, in appropriate alphabetical order, the following new
definitions:

 

“Syratech Vander Guaranteed Obligations” means the obligations of Syratech under
and pursuant to the Vander Share Sale Agreement.

 

“Vander” means C J Vander Limited, a company organized under the laws of Great
Britain.

 

“Vander Share Sale Agreement” means that certain Share Sale Agreement dated on
or about March 14, 2003 by and among Syratech Hong Kong, Syratech and HLW 179
Limited concerning the sale of the issued share capital of Vander to HLW 179
Limited.

 

2.                                    by further amending Section 1.1
Definitions by amending the following definition in its entirety to read as
follows:

 

“Permitted Guaranties” means (i) any Guaranty by one Borrower of Indebtedness of
any other Borrower incurred in the ordinary course of business of such other
Borrower, (ii) Guaranties arising out of the endorsement of negotiable
instruments for deposit or collection, the issuance of Letters of Credit for the
account of Syratech Hong Kong pursuant to the terms of the Master L/C Agreement,
and similar transactions in the ordinary course of business, and (iii) the
Syratech Vander Guaranteed Obligations.

 

This Amendment No. 10 shall be effective as of the first date (the “Amendment
No. 10 Effective Date”) on which all of the following have occurred: (a) Agent
shall have received three (3) copies of fully-executed counterparts of each of
the Share Sale Agreement and any other documents evidencing or otherwise
relating to the Syratech Vander Guaranteed Obligations, in each case in the same
form as previously delivered to Agent with only such changes to such forms which
do not adversely affect the interests of Agent or the Lenders in the CJ Vander
Transaction or under the Loan Agreement or

 

2

--------------------------------------------------------------------------------


 

under any of the other Loan Documents; (b) the Completion (as defined in the
Share Sale Agreement) shall have occurred; and (c) Agent shall have received
four (4) counterparts of this Amendment No. 10 signed by all of the Borrowers,
Agent and Lenders.

 

Borrowers hereby covenant that (I) the final, fully-executed forms of the Share
Sale Agreement and any other documents relating to or concerning the Syratech
Vander Guaranteed Obligations shall be in the same form as previously provided
to Agent with only such changes to such forms which do not adversely affect the
interests of Agent or the Lenders in the CJ Vander Transaction or under the Loan
Agreement or under any of the other Loan Documents and (II) within five (5)
Business Days after Completion, Borrowers shall cause all proceeds received by
Syratech Hong Kong and any other Borrower under the Share Sale Agreement upon
Completion (net of closing costs) to be paid to Agent for application by Agent
(A) against the outstanding balance of Revolving Credit Loans, provided that no
Event of Default has occurred, and (B) if an Event of Default has occurred, as
provided by the Loan Agreement upon an Event of Default.  This Amendment No. 10
shall constitute a “Loan Document” under and as defined in the Loan Agreement,
and a breach of any term of this Amendment No. 10 shall constitute an “Event of
Default” under the Loan Agreement.

 

If the foregoing is satisfactory, please evidence (1) your acceptance of the
foregoing consents and agreements, (2) your agreement to furnish to the Agent
and the Lenders such additional information with respect to the CJ Vander
Transaction as any Lender through the Agent may reasonably request from time to
time, (3) your agreement not to amend any provision of the Share Sale Agreement,
the Hong Kong Trading Agreement, the Puerto Rico Trading Agreement or any
documents relating to or concerning the Syratech Vander Guaranteed Obligations
in any respect which may adversely affect the interests of the Agent or the
Lenders in the CJ Vander Transaction or under the Loan Agreement or under any of
the other Loan Documents, (4) your agreement to pay over to Agent all proceeds
received by Syratech Hong Kong and any other Borrower under the Share Sale
Agreement upon Completion (net of closing costs) for application by Agent as
provided in this Amendment No. 10, and (5) your further agreement that, except
as expressly modified hereby, the Loan Agreement and the other Loan Documents
remain in full force and effect and are hereby ratified and confirmed, by
signing the attached duplicate of this Amendment No. 10 in the space provided
and returning it to the Agent.  This Amendment No. 10 is limited as written and
does not constitute a waiver or release by the Agent or any Lender of any
provision of the Loan Agreement or any right of the Agent or any Lender
thereunder, except as expressly set forth herein.

 

3

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Agent and as a Lender

 

 

 

 

 

By:

/s/ Andrew A. Doherty

 

 

Name:

 

Andrew A. Doherty

 

 

Title:

 

Vice President

 

 

 

 

 

FLEET CAPITAL CORPORATION, as a Lender

 

 

 

 

 

By:

/s/ Matthew T. O’Keefe

 

 

Name:

 

Matthew T. O’Keefe

 

 

Title:

 

Senior Vice President

 

 

 

 

 

CONGRESS FINANCIAL, as a Lender

 

 

 

 

 

By:

/s/ Gary S. Silvers

 

 

Name:

 

Gary S. Silvers

 

 

Title:

 

Vice President

 

4

--------------------------------------------------------------------------------


 

Acknowledged and accepted

this 20th day of March 2003:

 

SYRATECH CORPORATION

 

By:

 

/s/ Gregory W. Hunt

 

 

 

 

 

 

Name:

 

Gregory W. Hunt

 

 

 

 

 

 

 

Title:

 

Chief Financial Officer

 

 

 

TOWLE MANUFACTURING COMPANY

 

 

 

 

By:

 

/s/ Gregory W. Hunt

 

 

 

 

 

 

Name:

 

Gregory W. Hunt

 

 

 

 

 

 

 

Title:

 

Chief Financial Officer

 

 

 

LEONARD FLORENCE ASSOCIATES, INC.

 

 

 

 

By:

 

/s/ Gregory W. Hunt

 

 

 

 

 

 

Name:

 

Gregory W. Hunt

 

 

 

 

 

 

 

Title:

 

Chief Financial Officer

 

 

 

WALLACE INTERNATIONAL SILVERSMITHS, INC.

 

 

 

By:

 

/s/ Gregory W. Hunt

 

 

 

 

 

 

Name:

 

Gregory W. Hunt

 

 

 

 

 

 

 

Title:

 

Chief Financial Officer

 

 

 

RAUCH INDUSTRIES, INC.

 

 

 

By:

 

/s/ Gregory W. Hunt

 

 

 

 

 

 

Name:

 

Gregory W. Hunt

 

 

 

 

 

 

 

Title:

 

Chief Financial Officer

 

 

5

--------------------------------------------------------------------------------


 

 

ROCHARD, INC.

 

 

 

By:

 

/s/ Gregory W. Hunt

 

 

 

 

 

 

Name:

 

Gregory W. Hunt

 

 

 

 

 

 

 

Title:

 

Chief Financial Officer

 

 

 

HOLIDAY PRODUCTS, INC.

 

 

 

By:

 

/s/ Gregory W. Hunt

 

 

 

 

 

 

Name:

 

Gregory W. Hunt

 

 

 

 

 

 

 

Title:

 

Chief Financial Officer

 

 

 

FARBERWARE INC.

 

 

 

By:

 

/s/ Gregory W. Hunt

 

 

 

 

 

 

Name:

 

Gregory W. Hunt

 

 

 

 

 

 

 

Title:

 

Chief Financial Officer

 

 

 

SILVESTRI, INC.

 

 

 

By:

 

/s/ Gregory W. Hunt

 

 

 

 

 

 

Name:

 

Gregory W. Hunt

 

 

 

 

 

 

 

Title:

 

Chief Financial Officer

 

 

6

--------------------------------------------------------------------------------